Citation Nr: 1528406	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  15-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to a rating in excess of 10 percent for left knee trauma with laxity and degenerative changes.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis and instability, left knee.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1981. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2014 rating decision the RO denied service connection for PTSD and pancreatitis; denied a rating in excess of 10 percent for left knee trauma with laxity and degenerative changes; and granted service connection and initial 10 percent ratings for degenerative arthritis of the left knee and right knee.  The Veteran filed a notice of disagreement on these issues in January 2015.  A statement of the case (SOC) has not been issued, and the appropriate Board action is to remand the issues to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC addressing the issues of entitlement to service connection for PTSD and pancreatitis; entitlement to a rating in excess of 10 percent for left knee trauma with laxity and degenerative changes; entitlement to an initial rating in excess of 10 percent for degenerative arthritis and instability, left knee; and entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




